Mr. Justice McSurely delivered the opinion of the court. 2. Appeal and ebbob, § 983*—when error in refusing to dismiss not reviewable. Error in refusing to dismiss a cause for failure to prove that plaintiff was a corporation is not reviewable where no motion therefor appears in the record. 3. Appeal and ebbob, § 956*—what not reviewable on striking of statement of facts. Where the statement of facts was stricken from the record, the denial of a motion to dismiss for want of proof that plaintiff was a corporation cannot he reviewed, since it would be impossible to conclude that the court ruled, incorrectly.